Citation Nr: 1433517	
Decision Date: 07/28/14    Archive Date: 08/04/14

DOCKET NO.  11-12 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral tinnitus.

2.  Entitlement to service connection for a right ankle disability, to include as secondary to bilateral pes planus.

3.  Entitlement to service connection for colon cancer.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from January 1967 to January 1971.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the St. Louis, Missouri Department of Veteran Affairs (VA) Regional Office (RO).  

The evidence shows the Veteran had pes planus prior to service and sustained a bilateral foot (and ankle) injury during service after jumping down from his bunk.  At enlistment, there were no notations of additional symptoms associated with his pes planus; at separation, it was noted that he was missing a bone in both feet.  Therefore, the issue of service connection for bilateral pes planus (based on aggravation) has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The issues of service connection for a right ankle disability and colon cancer are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

The Veteran was exposed to hazardous levels of noise during service; the evidence reasonably shows his tinnitus was incurred in service and has persisted.


CONCLUSION OF LAW

Service connection for tinnitus is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits, and applies to the instant claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  However, as the present claim is being granted and the remaining matters on appeal are being remanded, there is no reason to belabor the impact of the VCAA on the matter; any notice defect or duty to assist failure is harmless.

Applicable law provides that service connection will be granted if it is shown that the appellant suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To substantiate a claim of service connection, there must be evidence of the claimed disability; evidence of incurrence or aggravation of a disease or injury in service; and evidence of a nexus between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1166-1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

The Veteran reports, and the record confirms, that he served on the flight line as a fuel specialist during service.  He has consistently complained of a constant ringing, hissing, or roaring in his ears that began in service, and has been present for over 30 years.  As the Board finds no reason to question the veracity of his statements and he is fully competent to self-diagnose tinnitus, his lay testimony is competent and credible evidence of a current disability and in-service noise exposure.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002).  Consequently, what remains to be shown is whether the two are related.  
As lay persons are also fully competent to report a continuity of relevant symptoms since discharge, the Veteran's testimony is also competent and credible evidence showing his current tinnitus began during service and has persisted.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  In so finding, the Board acknowledges that the April 2010 VA examiner opined the Veteran's current tinnitus was not related to service, but notes that the rationale for such opinion fails to give due consideration to the Veteran's lay statements, and is therefore of little probative value.  Accordingly, the Board finds the evidence is at least in relative equipoise as to whether the Veteran's tinnitus was incurred during service and persisted; service connection for bilateral tinnitus is warranted.


ORDER

Service connection for bilateral tinnitus is warranted.  The appeal is granted.


REMAND

The record shows the Veteran receives VA treatment related to his colon cancer disability.  However, the most recent VA treatment records associated with the claims file are dated in May 2010.  Any updated records of VA treatment are constructively before the Board, and must be secured.

In addition, as noted in the introduction, the record reasonably raises the matter of service connection for bilateral pes planus based on aggravation of a preexisting condition during his military service.  On April 2010 VA examination, the Veteran was diagnosed with right ankle osteoarthritis, which the examiner opined was due to his bilateral pes planus.  The Veteran thereafter also indicated his right ankle disability may have been aggravated by his bilateral pes planus, in concert with a right ankle sprain sustained during service.  As service connection for pes planus is being referred for initial adjudication, the matter of service connection for a right ankle disability, to include as secondary to bilateral pes planus, must be deferred until the inextricably intertwined issues are resolved.  If service connection for bilateral pes planus were to subsequently be granted, a new examination to secure the appropriate nexus opinions regarding his right ankle disability would be needed.

Finally, the Veteran has not been afforded an examination in conjunction with his claim of service connection for colon cancer.  Private medical records show he was diagnosed with colon cancer in September 2009, and thereafter received surgical treatment, followed by various post-operational treatments (e.g., chemotherapy).  The Veteran contends that his colon cancer is related to his prolonged exposure to hazardous fumes and chemicals, specifically benzene, found in fuels he handled on a regular basis during service.  Given his service as a fuel specialist, and medical literature he has submitted indicating that the Department of Health and Human Services has determined that benzene causes cancer in humans, the Board finds there is evidence suggesting a current disability, an event in service, and a possible relationship between the two.  Therefore, an examination to secure a nexus opinion is needed.

Accordingly, the case is REMANDED for the following action:

1.  Send the appropriate notice letters and take all appropriate actions to develop and adjudicate the matter of service connection for bilateral pes planus based on aggravation during service.  

2.  Secure all outstanding records of VA treatment the Veteran has received for his claimed disabilities dated since May 2010.

3.  Then, arrange for the Veteran to be examined by an appropriate specialist to determine the nature and likely etiology of his colon cancer.  Based on a review of the entire record, any tests and studies deemed necessary, and examination of the Veteran, the examiner should opine as to whether it is at least as likely as not (a 50 percent or better probability) that the Veteran's colon cancer is related to his military service, to specifically include prolonged exposure to hazardous fumes (i.e., benzene) while working as a fuel specialist.  

A complete rationale must be provided for all opinions.

4.  If the matter of service connection for bilateral pes planus is granted, the Veteran should be examined by an orthopedist to determine the likely etiology of his right ankle disability.  Based on a review of the entire record, any tests and studies deemed necessary, and examination of the Veteran, the examiner should provide opinions which respond to the following:

(a)  Is it at least as likely as not (a 50 percent or better probability) that the Veteran's current right ankle disability is related to a right ankle sprain during service?

(b)  Is it at least as likely as not (a 50 percent or better probability) that the Veteran's current right ankle disability has been caused or aggravated by his bilateral pes planus?

(c)  Is it at least as likely as not (a 50 percent or better probability) that the Veteran's right ankle sprain during service, when considered in combination with his preexisting pes planus, contributed to his present right ankle disability?

A complete rationale must be provided for all opinions.

5.  Review the record, and readjudicate the claims.  If a claim remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative an opportunity to respond before the record is returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


